Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding 'precedent in this circuit.
PER CURIAM:
Samuel Lamont Whitner appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Whitner’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Whitner v. Disciplinary Counsel Lesley M. Coggiola, No. 3:12-cv-01876-CMC, 2012 WL 4051185 (D.S.C. Sept. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. .

AFFIRMED.